GSS AND BLENDTEC AGREEMENT This GSS and Blendtec Agreement (the "Agreement") is entered into as of and is effective the 23rd day of July, 2008. and is made at Orem, Utah, by and between Global Smoothie Supply, Inc., a Texas corporation, located at 4428 University Boulevard. Dallas, Texas 75205 ("GSS") and K-Tec, Inc., a Utah corporation d/b/a/ Blendtec ("Blendtec"), located at 1206 South 1680 West, Orem, Utah 84058. WHEREAS, GSS and Blendtec wish GSS to act as a consultant to Blendtec for purposes of identifying customers of GSS who desire Blendtec products, providing marketing services and selling to and servicing those potential customers for Blendtec products; NOW THEREFORE, in consideration of the premises, the promises contained herein and other good and valuable consideration, receipt whereof is hereby acknowledged, Blendtec and GSS agree as follows: CONSULTANCY: 1)Blendtec hereby appoints, and GSS agrees to act as a marketing and sales consultant to Blendtec for purposes of identifying potential users of Blendtec products, providing marketing services and selling Blendtec products to and servicing those potential users; and 2)When GSS identifies a potential user of Blendtec products, as in this Agreement below, GSS will make commercially reasonable efforts to obtain the identified party as a user for Blendtec products and will place or deliver all orders received, subject to product availability, for Blendtec products to Blendtec. Blendtec will take all commercially reasonable action necessary or desirable to encourage such potential users to purchase, lease or otherwise use Blendtec's products. POTENTIAL CUSTOMER: 3)GSS hereby identifies the following potential user of Blendtec products: Company Name:7-ELEVEN, INC. Address:Dallas, Texas NON-CIRCUMVENTION: 4)Blendtec represents that with respect to the identified potential customer, 7-ELEVEN.
